Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,813,557. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of US 10,813,557 read on all the limitations of claims 1-17 of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “electromagnetic radiation incident from the second end of the tube”. However there is nothing in the measurement apparatus of claim 2 or independent claim 1 that is a source of electromagnetic radiation. Therefore there is no antecedent basis for this limitation. 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “high reflectance” in claim 8 is a relative term which renders the claim indefinite. The term “high reflectance is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, any 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites “a memory configured to store, as sound output information to be outputted to a measurement instrument, at least one of health information indicating a health condition, music 35information related to music, or environmental information around the measurement apparatus”. It is unclear from the claim language how a health information or environmental information can be encoded as a sound output information. Further it is unclear if the sound output information is the same or different from the sound output from the sound output unit in claim 1. Therefore the claim is indefinite.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites “receive information on electromagnetic radiation measured by the measurement apparatus”. However there is nothing in the measurement apparatus of claim 14 or independent claim 1 that measures electromagnetic radiation. Therefore there is no antecedent basis for this limitation. It is unclear what electromagnetic radiation is being measured. 
Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 recites “information on electromagnetic radiation measured by the measurement apparatus according to claim 1”. However there is nothing in the measurement apparatus of claim 17 or independent claim 1 that measures electromagnetic radiation. Therefore there is no antecedent basis for this limitation. It is unclear what or how electromagnetic radiation is being measured since no electromagnetic detection apparatus is recited. 











    PNG
    media_image1.png
    933
    733
    media_image1.png
    Greyscale

[AltContent: textbox (Second path)][AltContent: oval][AltContent: arrow][AltContent: oval][AltContent: textbox (First path)][AltContent: arrow]

[AltContent: textbox (First end)]
[AltContent: arrow][AltContent: textbox (Second end)]
[AltContent: arrow]



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7-9, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dam, US 2012/0203476 (hereinafter Dam).
Regarding claim 1, Dam teaches

5a sound output unit configured to output sound (Figure 3 items 30A & B, see above, see also paragraph [0027]); and 
a first path and a second path coupled between the sound output unit and the first end of the tube, for supplying the sound outputted from the sound output unit to the first end of the tube, wherein the first path and the second path have different lengths (indicated in Figure 3 above, see also paragraph [0027]).  
Regarding claim 3, Dam teaches the limitations of claim 1. Dam further teaches wherein a difference in length between the first path and the second path is such that an acoustic characteristic at the first end of the tube of the sound outputted from the sound output unit is a predetermined target acoustic characteristic (e.g. the path difference Lab has the predetermined target acoustic characteristic of the relationship between velocity of sound v and Lab shown in equation 8 in paragraph [0039]).  
Regarding claim 6, Dam teaches the limitations of claim 1. Dam further teaches a duct forming at least one of the first path or the second path (e.g. see Fig. 3 where 126A forms the duct of first path).
Regarding claim 7, Dam teaches the limitations of claim 1. Dam further teaches wherein the electromagnetic radiation is infrared radiation (e.g. see paragraph [0027]).  
Regarding claim 58 Dam teaches the limitations of claim 1. Dam further teaches wherein the tube is a cylindrical member (tubing 126A Fig. 3, see also paragraph [0026], examiner notes that tubing for a blood dialysis machine is inherently cylindrical) comprising an inner surface with high reflectance (e.g. In Fig. 3, the inner surface reflects the ultrasonic signal 22a and therefore has high reflectance).  
Regarding claim 9,59, Dam teaches the limitations of claim 1. Dam further teaches a measurement instrument, comprising: a first measurement unit configured as a blood flow measurement 10apparatus to measure blood flow (e.g. “The measurement module 140 (i.e. a first measurement unit) uses a pulse echo technique to measure the sound velocity of the blood (i.e. measure blood flow) in the elastomeric deformable tubing 126“, see paragraph [0023] and Fig. 1); and the measurement apparatus according to claim 1 (e.g. see rejection for claim 1).  
Regarding claim 15 and 16, Dam teaches 
receiving information on electromagnetic radiation measured by the measurement apparatus (e.g. “The measuring head also has a sensor (i.e. measurement apparatus) that non-invasively measures the temperature of the liquid flowing in the tubing.“, see paragraph [0012] and “the microprocessor also receives digital signal inputs from an IR temperature sensor circuit 60 to which the measuring head temperature sensor 62“, see paragraph [0030])); 
perform an analysis of the received information based on information 25stored in a memory (e.g. “The microprocessor further calculates the hematocrit level in the blood from the value of the sound velocity and the measured temperature (i.e. received information) based on an algorithm programmed (i.e. information stored in memory) in or otherwise available to the microprocessor “, see paragraph [0012]); and 
transmitting analysis information indicating a result of the analysis to the control apparatus (e.g. “By repeating the measurements and calculations of equations (4) through (9) under control of the microprocessor the HCT level can be determined on a real time continuous basis. This effectively can be used to monitor or be a predictor of 
a tube having a first end and a second end (indicated in Figure 3 above); 
5a sound output unit configured to output sound (Figure 3 items 30A & B, see above, see also paragraph [0027]); and 
a first path and a second path coupled between the sound output unit and the first end of the tube, for supplying the sound outputted from the sound output unit to the first end of the tube, wherein the first path and the second path have different lengths (indicated in Figure 3 above, see also paragraph [0027]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dam.
Regarding claim 2, Dam teaches the limitations of claim 1. Dam discloses the claimed invention
a measurement unit which is arranged at a second end side of the tube (e.g. temperature sensor 62, see Fig. 3 above and paragraph [0027]) and is configured to measure electromagnetic radiation incident from the second end of the tube (e.g. “temperature sensor 62, preferably of the infra-red (i.e. electromagnetic radiation) type”, see paragraph [0027]) except for the particular arrangement of the measuring unit at the first end side and the electromagnetic radiation incident for the second end of the tube. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claim 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dam in view of Brugger et al., US 2005/0045548 (hereinafter Brugger).
Regarding claim 10, Dam teaches the limitations of claim 1. Dam further teaches 
the measurement apparatus according to claim 1 (e.g. see the rejection for claim 1); 
15a control apparatus configured to control operation of the measurement apparatus (e.g. “The microprocessor 40 (i.e. a control apparatus) controls a transmit control circuit 42 which provides electrical signals to each of the sensors 30A and 30B (i.e. measurement apparatus of claim 1)“, see paragraph [0028]); and receive information on electromagnetic radiation measured by the measurement apparatus, analyze the received 20information based on information stored in a memory, and transmit 
receive information on electromagnetic radiation measured by the measurement apparatus (e.g. “temperature sensor 62, preferably of the infra-red (i.e. electromagnetic radiation) type”, see paragraph [0027]).
Dam does not explicitly teach a server connected to the measurement apparatus via a network, wherein the server is configured to receive information, analyze the received 20information based on information stored in a memory, and transmit the analyzed information to the control apparatus.  
Brugger teaches a server connected to the measurement apparatus via a network (e.g. main server 256, see paragraph [0229]), wherein the server is configured to receive information (e.g. “The telemetry network 22 also includes a main data base server 256 coupled to the data receiver/transmitter 296” see paragraph [0232]) on electromagnetic radiation measured by the measurement apparatus (e.g. see paragraph [0073], “sensing replacement fluid temperature”), 
analyze the received 20information based on information stored in a memory (e.g. “The data is stored, organized, and formatted for transmission to the main data base 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Brugger into Dam for the purpose of providing offsite monitoring and supervision to provide care to a person in a more comfortable setting.
Regarding claim 12,59, Dam and Brugger teaches the limitations of claim 10. Dam further teaches wherein the control apparatus includes a memory configured to store, as sound output information to be outputted to a measurement instrument (e.g. see paragraph [0028], “internal memory” for displaying results of measurements or caluclations), at least one of health information indicating a health condition (e.g. blood hematocrit level, see paragraph [0050]), music 35information related to music, or environmental information around the measurement apparatus, and - 32 - the measurement instrument comprises a first measurement unit configured as a blood flow measurement apparatus to measure blood flow (e.g. sensors 30A and 30B which measures blood sound velocity, see paragraph [0023], and the measurement apparatus (see device shown in Fig. 3).  
Regarding claim 13,59, Dam and Brugger teaches the limitations of claim 10. Dam does not explicitly teach wherein the control apparatus comprises a smartphone.  
Brugger teaches wherein the control apparatus comprises a smartphone (e.g. see paragraph [0236] “The machine 16 can transmit data to the receiver/transmitter 296 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Brugger into Dam for the purpose of providing offsite monitoring and supervision to provide care to a person in a more comfortable setting.
Regarding claim 14,59, Dam teaches the limitations of claim 1. Dam does not explicitly teach a server connected to a control apparatus for controlling operation of 10the measurement apparatus according to claim 1 via a network, wherein the server is configured to receive information on electromagnetic radiation measured by the measurement apparatus, perform an analysis of the received information based on information 15stored in a memory, and transmit analysis information indicating a result of the analysis to the control apparatus.  
Brugger teaches a server connected to the measurement apparatus via a network (e.g. main server 256, see paragraph [0229]), wherein the server is configured to receive information (e.g. “The telemetry network 22 also includes a main data base server 256 coupled to the data receiver/transmitter 296” see paragraph [0232]) on electromagnetic radiation measured by the measurement apparatus e.g. see paragraph [0073], “sensing replacement fluid temperature”), 
analyze the received 20information based on information stored in a memory (e.g. “The data is stored, organized, and formatted for transmission to the main data base 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Brugger into Dam for the purpose of providing offsite monitoring and supervision to provide care to a person in a more comfortable setting.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dam in view of Swezey US 2018/0035954 (hereinafter Swezey) and Nakatani et al., US 6,522,912 (hereinafter Nakatani).
Dam teaches the limitations of claim 1. Dam does not explicitly teach a data structure configured for use in a computer, comprising: information on electromagnetic radiation; a user ID of a user of the measurement apparatus; 20an average body temperature of a group to which the user belongs; and an individual average body temperature of the user, wherein the computer is configured to determine whether information on electromagnetic radiation measured by the measurement apparatus is abnormal based on at least one of the average body temperature or the 25individual average body temperature.
Swezey teaches a data structure configured for use in a computer, comprising: information on electromagnetic radiation and a user ID of a user of the measurement apparatus (e.g. “The body temperature DB 12b stores information about actual measurements. Specifically, the body temperature DB 12b stores a user ID, a 
wherein the computer is configured to determine whether information on electromagnetic radiation measured by the measurement apparatus is abnormal based on at least one of the average body temperature or the 25individual average body temperature (e.g. see paragraph [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Swezey into Dam for the purpose of tracking temperature for accurate health monitoring.
Dam and Swezey do not explicitly teach and an individual average body temperature of the user.
Nakatani teaches and an individual average body temperature of the user (e.g. see column 9 line 19 “a storing means” and column 9 line 40 “an average body temperature”, see also column 9 lines 19-41, an average body temperature).
.

Allowable Subject Matter
Claims 4, 5, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art alone or in combination fails to teach measurement apparatus according to claim 1, wherein the first path, the second path, and a length from the first end to the second end of the tube satisfy: |D1-D2|=L(n+1/2) 25wherein D1 represents a length of the first path, D2 represents a length of the second path, L represents a length of the tube, and n is an integer greater than or equal to 0.  
Regarding claim 5, the prior art alone or in combination fails to teach measurement apparatus according to claim 1, further comprising: 30a substrate which is provided between the tube and the sound output unit and has a first opening and a second opening, wherein the first path is a path via the first opening; and the second path is a path via the second opening.  
Regarding claim 11, Dam and Brugger teach the limitations of claim 10. Although Brugger teaches a server (see claim 10), Dam and Brugger do not explicitly teach wherein the server is configured to 25store at least one of an average body temperature or an individual average body temperature, and generate the analyzed 
Nakatani et al., US 6,522,912 teaches storing at least one of an average body temperature or an individual average body temperature, and generate information based on the received information and said at least one of the average body temperature or the individual average body temperature (e.g. see column 9 line 19 “a storing means” and column 9 line 40 “an average body temperature”, see also column 9 lines 19-41, an average body temperature).  
However the prior art alone or in combination fails to teach generate the analyzed information based on the received information and said at least one of the average body temperature or the individual average body temperature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/Primary Examiner, Art Unit 2862